Per Curiam. By per curiam dated March 10, 2005, William M. Howard, Jr., counsel for appellant, was ordered to appear before this court on March 24, 2005, at 9:00 a.m., to show cause why he should not be held in contempt for failure to comply with the orders of this court. Jackson v. State, No. CR04-854 (March 10, 2005) (per curiam). Mr. Howard appeared before this court on March 24, 2005, and entered a plea of not guilty to the contempt citation. We appointed a master, Hon. Jack Lessenberry, to determine the facts in this case. Jackson v. State, No. CR04-854 (March 31, 2005) (per curiam). On June 14, 2005, Judge Lessenberry issued his Report and Findings of Master in which he found that Mr. Howard was unable to give a plausible reason or justification as to why he could not have complied with the court’s directives, other than he did not understand what he was supposed to do. The master found that the dates recited in this court’s March 10, 2005, per curiam were more probably correct and accurate than those offered by Mr. Howard. The master added further that a more reasonable explanation as to why Mr. Howard had not complied with this court’s directives is that he did not devote the time necessary to comply with the rules and directives so as to timely complete the brief for filing.  Based on the foregoing, we hold that Mr. Howard is in contempt of court for failing to perfect this appeal on behalf of James Lee Jackson. We assess a fine of $ 500.00,1 plus the court reporter expenses incurred by this court as a result of the hearing before the special master. The total amount assessed shall be paid within thirty days of the date of this per curiam. A copy of this order will be forwarded to the Committee on Professional Conduct.   In Sanford v. State, 328 Ark. 104, 940 S.W.2d 497 (1997), this court held Mr. Howard in contempt and fined him $250.00. In Jones v. State, No. CR03-491, Mr. Howard was cautioned and fined $250.00, plus $50.00 in costs, by the Committee on Professional Conduct.